MEMORANDUM OF DECISION.
This matter is before us on appeal by defendant, Aerial Photo & Survey, Inc., from a Superior Court (Somerset County; MacInnes, A.R.J.) order approving attachment and trustee process against defendant’s property. We find no clear error in the court’s determination that there is a reasonable likelihood that the plaintiff, New England Telephone & Telegraph Company, will recover judgment in the amount approved for attachment against defendant, Barrett v. Stewart, 456 A.2d 10, 11 (Me.1983); M.R.Civ.P. 4A(c), and no abuse of the court’s discretion in ordering the attachment. Id. Moreover, we find no defect in the service of process sufficient to preclude the court from ordering the approval of attachment. M.R.Civ.P. 4.
The entry is:
Order affirmed.
All concurring.